PER CURIAM. Appellant appeals a final order from the State of Florida Department of Children and Families Office of Appeal Hearings denying her request to receive additional homecare hours. We note that conflicting evidence was presented as to whether additional care would be beneficial and whether it was medically necessary. We affirm because the appealed order was based upon competent, substantial evidence, and the hearing officer’s determination that additional hours of homecare were not medically necessary is not contrary to law. See Palm Beach Cty. Canvassing Bd. v. Harris, 722 So.2d 1273, 1283 (Fla. 2000); U.S. Blood Bank, Inc. v. Agency for Workforce Innovation, 85 So.3d 1139, 1142 (Fla. 3d DCA 2012). AFFIRMED. ORFINGER, LAMBERT, and EDWARDS, JJ., concur.